REQUIREMENT FOR INFORMATION

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Claim 1 recites "a center of gravity of the gas turbine engine is located a first axial distance from the trailing edge of the aft most turbine blade that is between 35% and 75% of a length between the leading edge of the plurality of fan blades and the trailing edge." Claims 9 and 15 recite similar limitations regarding the location of the center of gravity of the turbine engine. Is this an industry standard for measuring the center of gravity of a gas turbine engine? If so, what is the standard?
Have center of gravity measurements (in line with the center of gravity as claimed in claims 1, 9, and 15) been performed on other gas turbine engines, such as engines produced by Applicant in the past? If so, what are the center of gravity measurements on those engines? Please provide any documents, drawings, or schematics that detail such measurements.
Type certificate data sheets submitted to the FAA for Applicant's JT9D turbine engines are attached, which list details including the location of the centers of 
Type certificate data sheets submitted to the FAA for turbine engines of other companies are attached, which list details including the location of the centers of gravity of those engines (page 2 of the attached Type Certificate Data Sheet for Rolls Royce engines dated March 16, 2007, and page 2 of the attached Type Certificate Data Sheet for General Electric engines dated April 12, 2011). Is the method used to determine the centers of gravity listed in those data sheets known to Applicant? If so, what was the method used, and does this method correspond to the location of the center of gravity as claimed in the subject Application?
Is there any additional documentation such as FAA submissions, manuals, or schematics readily available to Applicant which detail the location of the centers of gravity of known turbine engines such as engines produced by Applicant in the past? If so, please provide the relevant documentation.
The information is required to identify products and services embodying the disclosed subject matter of Application 14/432289 and identify the properties of similar products found in the prior art.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745